Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants reply filed on 08/20/2021 is hereby acknowledged.
Claims 8-9, 11-16, 19 and 22 are pending and examined herein on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11-16, 19, and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Cong et al (US Patent 8932814 published 01/13/2015) in view of Yin et al (USPGPUB 20170152507, effectively filed on 06/10/2014), further in view of Henry et al (USPGPUB20160251675).
Streptococcus pyogenes and methods of modifying target sequences providing a hybrid nucleic acid sequence described above wherein the target sequence causing an agronomic trait to allow molecular pharming in at least on plant cell wherein the method comprises selecting the cell with the modification, methods for manufacturing a plant or plant cell comprising similar steps.
Cong et al teach a method of altering gene expression comprising introducing into a eukaryotic cell containing and expressing a DNA molecule having a target sequence and Streptococcus pyogenes (see claim 27), wherein the nucleic acid is attached to the 5’ or 3’ end of the CRISPR encoding nucleic acid (see figures, particularly 43 A-D) and a linker sequence (see paragraph discussing CRISPR as a fusion protein complete with selective markers so that the modification is selected as required by the instant claims) wherein the target sequence is an agronomic trait (see paragraph that begins “With recent advances in crop genomics..”) wherein the traits are incorporated by reference wherein the trait is modified in micro-algae which is included in the instant specification as meeting the definition of a plant or plant cell (see Example 15).
Cong et al do not explicitly state wherein RNA elements are attached to DNA elements nor do Cong et al teach the specified plant species other than micro algae.

Yin et al teach a system comprising a synthetic nucleic acid molecule wherein a hybrid nucleic acid molecule comprises a CRISPR polynucleotide covalently and non-covalently bonded to a DNA repair template wherein the CRISPR nucleotide is a CRISPR-Cas system (see claims 29, 31 and  32) wherein a synthetic molecule would be indistinguishable from assembled fragments as both are assembled in vitro.  Yin et al also teach wherein the Cas polypeptide is from Streptococcus pyogenes and teach RNA components with DNA components for a hybrid molecule and state “In another embodiment, one or more gRNA and, optionally, a repair template, is delivered via an RNA conjugate, such as an RNA-GalNAc conjugate, and the nucleic acid editing system is delivered via a viral or non-viral vector, such as a nanoparticle. In another embodiment, the gRNA and repair template are attached to the nanoparticle comprising the nucleic acid editing system, such that the components are delivered to the target cell or tissue together. In such embodiments, the gRNA, repair template, and nucleic acid editing system may be delivered to the target cell or tissue together, and expression of each component may be controlled by way of different promoters, including inducible promoters, as disclosed herein.” (see 11th paragraph under the heading “Administration of the Delivery Systems).
Henry et al teach using a CRISPR-Cas system to modify genes in sorghum as well as other agronomically important crops including rice and maize complete with homology directed repair (see claims 73 and 77-80, for example).
Given the state of the art, the disclosures by Cong et al, Yin et al and Henry et al it would have been obvious to modify the system taught by Cong et al as was known in practice in mammalian systems as evidenced by Yin et al to utilize RNA-DNA hybrid molecules for use in plants and to use the agronomically important crops as taught and suggested by Henry et al.  
No claims are allowed.
	Response to Arguments
Applicant's arguments filed 08/20/2021 have been fully considered but they are not persuasive. 

This is not persuasive because the state of the art at the time of filing was such that one of ordinary skill in the art would have been aware that homologous recombination mediated CRISPR-Cas genome editing would have increased efficiency.  For example, Paix et al (2015 Genetics 201:47-54) teach the increased efficiency using synthetic complexes including the components listed within the instant claims (see figure 1, and first paragraph of Results and Discussion) and disclose that the crRNA (the RNA part),tracrRNA and RNP complexes in the presence of the repair templates as required by the instant claims.  The Examiner is under the understanding that this complex naturally flows from the taught constructs and is a result of said constructs and that therefore the teachings of Cong et al, Yin et al and Henry et al are obvious over the instant claims as currently written.  
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663